NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MILLICENT ANDRADE,                              No. 19-16755

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00347-JAO-WRP

and
                                                MEMORANDUM*
ATOOI ALOHA, LLC, by Millicent
Andrade and Craig B. Stanley, Its Managing
Members; et al.,

                Plaintiffs,

 v.

ABNER GAURINO; et al.,

                Defendants-Appellees,

CRAIG B. STANLEY,

                Counter-defendant-
Appellee,

 v.

THE EDMON KELLER AND
CLEAVETTE MAE STANLEY FAMILY
TRUST, Craig B. Stanley as Trustee
(Amended Crossclaim: ECF 239),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Cross-defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Millicent Andrade appeals pro se from the district court’s judgment

dismissing her securities fraud action under Federal Rule of Civil Procedure

41(a)(2). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Andrade failed to include any argument in her opening brief regarding the

district court’s dismissal under Federal Rule of Civil Procedure 41(a)(2), and thus

has waived any challenge to that issue. See McKay v. Ingleson, 558 F.3d 888, 891

n.5 (9th Cir. 2009) (arguments not raised in an appellant’s opening brief are

waived).

      The district court did not abuse its discretion in denying Andrade’s request

to continue trial because a continuance on the day of trial would have seriously

inconvenienced the court and defendants. United States v. Flynt, 756 F.2d 1352,

1358 (9th Cir. 1985) (setting forth standard and review and factors that the court




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                      19-16755
should consider when reviewing the denial of a request for continuance of trial).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless Andrade’s contention that the district court violated

her constitutional rights.

      AFFIRMED.




                                         3                                    19-16755